If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       September 2, 2021
               Plaintiff-Appellee,

v                                                                      No. 353140
                                                                       Presque Isle Circuit Court
AMANDA ASHLEIGH-MARIE REED,                                            LC Nos. 19-003234-AV; 19-
                                                                                003235-AV
               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and BECKERING and BOONSTRA, JJ.

RONAYNE KRAUSE, P.J. (dissenting)

         I respectfully dissent because, on this record, killing the dogs is unwarranted. The record
evidence does not permit a reasonable trier of fact to find any greater likelihood that the dogs
attacked the horse than that a wild animal attacked the horse. In addition, even if the conviction
was to be upheld, the manner in which the dogs escaped defendant’s brief lapse of attention, and
the extensive countermeasures the owner took without any prompting to ensure that no such escape
could ever recur show that killing the dogs, as opposed to the statutorily-permitted alternative of
releasing the dogs to defendant’s care, would be an inappropriate sanction. Finally, at a minimum,
the trial court erred by failing even to recognize that an alternative to killing the dogs existed, let
alone giving that alternative any consideration. I would reverse, or at least remand for
reconsideration of the appropriate sanction.

                                I. VALIDITY OF MCL 287.286A

        I agree with the majority’s conclusion that the Dog Law of 1919 (the Dog Law),
MCL 287.261 et seq., was neither implicitly nor explicitly repealed by the enactment of the
Dangerous Animals Act (DAA), MCL 287.321 et seq. In relevant part, the Dog Law generally
protects persons and property from dogs; whereas the DAA protects persons and dogs from
animals that may or may not be dogs. Notably, the DAA does not appear to protect property, and
because there is no dispute that the horse in this matter is property, the DAA is inapplicable. It is
therefore unnecessary to consider what, if any, circumstances might create a conflict between the
two laws. I also agree that the Dog Law is not void for vagueness due to its failure to provide
definitions for the words “destroy” or “property.”



                                                 -1-
                                  II. LEGAL PREREQUISITES

        As an initial matter, at oral argument, the prosecutor stated, “I don’t speak for the dogs
here, I speak for the victim, which is the horse that had to be destroyed.” I find this comment
troubling for a number of reasons.

         Although MCL 780.652(1)(f) suggests the theoretical possibility of an animal being a
“victim of a crime,” and although many people develop great emotional bonds with animal
companions, animals are not yet generally considered to have the kind of legal personhood that
would permit them to be “victims” absent a specifically conferred statutory right. I am aware of
no such general, all-encompassing right or status presently having been conferred by the
Legislature. E.g, compare MCL 750.50(1)(i) (“ ‘person’ means an individual, partnership, limited
liability company, corporation, association, governmental entity, or other legal entity”) with MCL
750.50(1)(b) (“ ‘animal’ means a vertebrate other than a human being”); compare MCL
324.8305(2) (“ ‘person’ means an individual, partnership, corporation, association, governmental
entity, or other legal entity”) with MCL 324.8302(7) (“ ‘animal’ means all vertebrate and
invertebrate species, including, but not limited to, human beings and other mammals, birds, fish,
and shellfish”); compare MCL 287.703(ggg) (“ ‘person’ means an individual, partnership,
corporation, cooperative, association, joint venture, or other legal entity including, but not limited
to, contractual relationships”) with MCL 287.703(b) (“ ‘animal’ means mollusks, crustaceans, and
vertebrates other than human beings including, but not limited to, livestock, exotic animals,
aquaculture species, and domestic animals”). Under the Dog Law, horses are defined as livestock,
MCL 287.261(2)(a), and are undisputedly “property” for purposes of MCL 287.286a(1)(b).
Certainly, the emotional bonds we form with animals would lead most of us to intuitively regard
horses as “victims,” notwithstanding their legal status. However, any degree of personhood
attributed to the horse must also be equally attributed to the dogs: either they are both property, or
they are both quasi-people. There is no intellectually honest and logically consistent way to impute
de facto, if not de jure, personhood to only the horse or to only the dogs.1

        The reason this matters is that prosecutors are uniquely more than merely advocates for a
particular client. Obviously, prosecutors are advocates, and they are expected to prosecute
zealously. However, they are burdened by additional “specific obligations to see that the defendant
is accorded procedural justice and that guilt is decided upon the basis of sufficient evidence.” See
comment to MRPC 3.8. If the horse is a victim, then the dogs are defendants. Although it is true
that the prosecutor does not speak for defendants in criminal proceedings, prosecutors may
nevertheless not entirely disregard defendants’ rights and interests. As has long been observed,
“prosecutors are sworn ministers of justice, and not advocates employed to procure convictions
without regard to legal guilt or innocence.” People v Carr, 64 Mich 702, 708; 31 NW 590 (1887);
see also People v Jones, 468 Mich 345, 354; 662 NW2d 376 (2003). A prosecutor “is in a peculiar
and very definite sense the servant of the law, the twofold aim of which is that guilt shall not escape
or innocence suffer.” Berger v United States, 295 US 78, 88; 55 S Ct 629; 79 L Ed 1314 (1935).
Although the prosecutor at oral argument may, understandably, have simply chosen his words



1
  I believe that many citizens of this state would welcome legislation granting some degree of
rights and personhood to some animals, but any such public policy is a matter for the Legislature.


                                                 -2-
poorly when put on the spot, I am concerned by the possibility that those words instead show the
prosecutor to have lost sight of the unique obligations that come with his office.

         I additionally observe that if the horse “had to be destroyed” as a result of his injuries, then
strictly speaking, they were not actually destroyed by whatever creature caused those injuries.
Under MCL 287.286a(1)(b), it must be established that a dog “has destroyed property.” I do not
accept that an injury is tantamount to destruction; rather, an injury is akin to damage, whereas
death would be akin to destruction. The evidence leaves some doubt whether the death of the
horse was truly inevitable, as opposed to merely recommended, in which case the actual
“destruction” of the “property” was a choice made by the horse’s owners. Nevertheless, at the
commencement of the hearing in the district court, defense counsel stipulated that the horse
“needed to be euthanized as a result” of the injuries he sustained. To the extent the horse’s death
was therefore stipulated to be a necessarily and inevitable consequence of his injuries, it would be
fair to construe the injuries as “destroying property” under MCL 287.286a(1)(b).

        Conversely, the prosecution also charged that “the dog[s] showed vicious habits or
molested a person...” under MCL 287.286a(1)(d). Even if the dogs did attack the horse, that attack
would constitute a single data-point, which cannot be extrapolated into “habits.” Not only did the
legislature use the plural word “habits,” the word “habit” refers to a pattern or tendency of repeated
conduct. See Meriam-Webster’s Collegiate Dictionary (11th ed). A single incident, no matter how
appalling, simply cannot constitute a “habit.” There is no evidence that these dogs ever attacked
any other living being. Furthermore, as noted, the horses are considered livestock, not “persons.”
Therefore, although it does not appear that the district court relied on MCL 287.286a(1)(d), I would
note that on this record, it is impossible for that statutory subsection to have been proven.

                             III. SUFFICIENCY OF THE EVIDENCE

       Ultimately, there is no dispute that the horse suffered grave injuries and, for one reason or
another, died of those injuries. The question is whether these dogs committed those injuries.

       Other than the horse and the dogs, there were no witnesses to what exactly transpired in
the barn on October 15, 2019. Nevertheless, it is well-established that the essential elements of a
crime may be proved beyond a reasonable doubt on the basis of “circumstantial evidence and
reasonable inferences arising from that evidence.” People v Oros, 502 Mich 229, 239; 917 NW2d
559 (2018) (quotation omitted). Furthermore, appellate courts should defer to the trier of fact’s
assessment of “what inferences may be fairly drawn from the evidence” and “the weight to be
accorded those inferences.” Id. (quotation omitted). Nevertheless, the trier of fact may not engage
in speculation, and it may not find the elements of a crime proven by simply refusing to accept the
evidence that was introduced. People v Bailey, 451 Mich 657, 673; 549 NW2d 325 (1996). A
conclusion is a permissible inference if the evidence logically and selectively points toward only
one explanation; whereas a conclusion is an impermissible conjecture if it is plausible but no more
probable than at least one other possible explanation. Skinner v Square D Co, 445 Mich 153, 164-
166; 516 NW2d 475 (1994). It is the role of the appellate courts to ensure that the factfinder’s
inferences “have adequate basis in record evidence.” People v Hoffmeister, 394 Mich 155, 159;




                                                  -3-
229 NW2d 305 (1975). This Court’s review of the factual findings by the district court, sitting
without a jury, is therefore highly deferential, but not infinitely so2.

        The majority, the prosecution, and the trial court all correctly conclude that it is possible
that the dogs attacked the horse. Notably, however, the trial court’s conclusion that the dogs
actually did attack the horse was based on its belief that there was “just no other explanation for”
how the horses came to be injured. The evidence shows that belief to be false.

         The state of the dogs themselves is highly incongruous with having attacked the horse.
First, the dogs were found in another stable from the horse; if indeed they had attacked the horse,
then they had also inexplicably decided to break off the attack, and they inexplicably decided to
hide inside the barn instead of leaving the same way they came in. In other words, the evidence
suggests that they were afraid of something outside the barn. Secondly, the dogs suffered small
lacerations and torn gums; but they sustained no fractures, crushing injuries, or other blunt trauma
that would be consistent with being kicked or thrown by a horse. In other words, their injuries
were not consistent with an altercation with a horse. Third, the evidence showed that the dogs
acted unprecedentedly out of character in the manner they departed from their owner when she
“turned [her] back for maybe 15 seconds.” Notwithstanding the testimony that the dogs’ breed
was bred for “bull-baiting,” the practice of “bull-baiting” was described as involving intentional
direction by a human, not a spontaneous excursion. They were not described as, say, hunting or
pursuit dogs.3 Finally, the dogs were described by defendant as “cowering” and “scared;” and by
the horse’s owner as growling, barking, and “posturing . . . like it didn’t want us in the barn.” This
display of defensiveness and fear is clearly inconsistent with the conduct of an aggressive attacker.
Consequently, the dogs’ actions and injuries are far more consistent with a fourth animal having
been involved, and moreover, a fourth animal that the dogs found fearsome.

        The evidence also shows that the involvement of a fourth animal was more than a mere
possibility. If defendant’s dogs were able to gain entry to the barn or the stall, then they were not
the only animals capable of doing so.4 The horse’s owner testified that there was blood in both
the horse’s stable and the dogs’ stable, as well as outside in the pen area. The horse’s owner also
agreed that his property was rural, and it was not uncommon for him to encounter coyotes or bears.


2
  I therefore disagree with the majority’s contention that I am “engag[ing] in fact-finding that is
not supported in the record.” I am pointing out fact-finding that is not supported by the record.
Furthermore, as I will discuss, the problem with the fact-finding made in this matter is deeper than
just whether the trial court’s conclusion was arguably supported by the evidence adduced. The
problem is also that defendant was totally deprived of any opportunity to discover potentially-
exonerating evidence, and there is a strong probability that there would have been exonerating
evidence to discover if defendant had been allowed to do so. The majority understandably focuses
on the horrifying injuries suffered by the horse, the less-serious injuries suffered by the dogs, and
the fact that most of the blood apparently did not come from the dogs. I do not mean to suggest
that doing so is in any way improper, but I believe the majority’s focus is too narrow.
3
  Furthermore, there was no evidence that the dogs were ever trained for “bull-baiting” or any
similar kind of dangerous or hostile practice.
4
    The kind of gate through which access to the horse’s stall is gained is therefore irrelevant.


                                                   -4-
Furthermore, the blood evidence was destroyed without providing defendant an opportunity to
analyze that blood. The veterinarian provided an extremely evasive answer when asked whether
she could identify what kind of animal caused the horse’s injuries. She testified that if she “was
allowed to run a test,” she could have differentiated between equine blood and canine blood, but
she was not asked to perform any such test. Although it was not necessarily unreasonable to
assume that the blood came from the horse, such an origin was nevertheless only an untested
assumption.

         Prosecutors are not obligated to conduct forensic tests on the off chance that they might
exonerate a particular defendant. See People v Anstey, 476 Mich 436, 460-462; 719 NW2d 579
(2006). If the state fails to preserve evidence that is merely potentially exonerating, generally no
due process violation ensues unless the state failed to preserve the evidence in bad faith. Arizona
v Youngblood, 488 US 51, 57-58; 109 S Ct 333; 102 L Ed 2d 281 (1988); People v Bosca, 310
Mich App 1, 27; 871 NW2d 307 (2015). However, where the evidence is of a clearly critical
nature and there is a “reasonable possibility” beyond mere speculation that the evidence would
have been exculpatory, it is “appropriate to apply a stricter standard than Youngblood.” People v
Huttenga, 196 Mich App 633, 643; 493 NW2d 486 (1992); see also California v Trombetta, 467
US 479, 488-489; 104 S Ct 2528; 81 L Ed 2d 413 (1984) (prosecutor may have a duty to preserve
evidence that has an immediately apparent exculpatory value and that the defendant would be
unable to reasonably obtain). In other words, what constitutes “bad faith” is a continuum
dependent upon context; in particular, the degree to which state actors should have realized before
the destruction of evidence that it would have probable (rather than merely possible) value to the
defense and that the defense would not reasonably be able to obtain a substitute for that evidence
after its destruction.

        It should have been obvious from the outset that there would be enormous probative value
in knowing which animal or animals produced the blood. It should have been obvious that once
the blood was washed away, defendant would be totally incapable of conducting any kind of
forensic analysis. It should have been equally obvious that defendant would be unable to conduct
any kind of bite mark analysis without access to the horse, and that an appropriately-trained
veterinarian would be the only professional able to conduct such an analysis. It should have been
obvious that, in the absence of any human eyewitnesses, any forensic testing that could be done
would improve the ratio of direct to circumstantial evidence, thereby reducing the need to depend
upon inferences. Furthermore, there is more than a mere possibility that it would have been
exculpatory. The behavior of the dogs and the nature of their injuries strongly suggest that a fourth
animal was involved in whatever happened to the horse, and the evidence shows that a fourth
animal could easily have become involved. At no time could defendant have preserved the blood
or the horse for testing herself. Under the circumstances, I would find their destruction to be a due
process violation. Minimally, the trial court should have at least considered drawing an adverse
inference in favor of defendant. See People v Cress, 250 Mich App 110, 157-158; 645 NW2d 669
(2002), rev’d on other grounds 468 Mich 678 (2003).

         When looking at the totality of the evidence, it is certainly plausible, for the reasons
outlined by the majority, that the dogs attacked the horse. However, I do not agree that the
evidence tends to favor that possibility. It appears that instead of taking into consideration the
totality of the circumstances and evaluating the deductions that could reasonably be drawn from
the evidence, the trial court was moved primarily by the indisputably horrifying nature of the


                                                -5-
horse’s injuries rather than the minimal extent to which the evidence casts light on how the horse
sustained those injuries. Under the circumstances of this case, I would find that there is no greater
likelihood that the dogs attacked the horse than that the dogs fought off a wild animal that attacked
the horse. As noted, it is the role of this Court to determine whether a factfinder’s conclusion is a
proper inference or improper speculation. I would find that the trial court clearly erred by
concluding that the most likely scenario, let alone the only possibility, was that the dogs attacked
the horse.

                                            IV. REMEDY

       Finally, I observe that the trial court had the discretion to “either order the dog killed, or
confined to the premises of the owner.” MCL 287.286a(2). A trial court abuses its discretion by
choosing an outcome outside the principled range of outcomes. People v Babcock, 469 Mich 247,
269; 666 NW2d 231 (2003). I conclude that the trial court abused its discretion for two reasons.

         First, the trial court’s bench ruling strongly suggests that the court incorrectly believed that
killing the dogs was the only option available upon finding that they attacked the horse, or perhaps
that its choices were between killing the dogs or doing nothing. A trial court necessarily abuses
its discretion if it fails to recognize that it has discretion and therefore fails to exercise that
discretion. See People v Merritt, 396 Mich 67, 80; 238 NW2d 31 (1976). Similarly, “[a] trial
court necessarily abuses its discretion when it makes an error of law.” People v Waterstone, 296
Mich App 121, 132; 818 NW2d 432 (2012). The fact that the trial court seemingly never even
considered the possibility of confining the dogs to defendant’s premises would, at a minimum,
require this matter to be remanded for the trial court to explicitly consider that possibility on the
record.

        Secondly, at the bench trial, defendant described extensive measures that she undertook
almost immediately after the attack to ensure that the dogs would be incapable of escaping again.
Those measures included a kennel to keep them constrained while outside, an electric fence,
microchipping, a cable tether just long enough to reach the door of her house, and heavy-duty
collars. She further admitted to having been “neglectful” in failing to keep the dogs on their leads
on the day of the attack. It is notable that she undertook these measures of her own volition. It is
also notable that, as discussed, the dogs never previously displayed any aggression or
spontaneously left their owner’s yard unaccompanied, and the evidence that the dogs were
responsible for the horse’s horrific injuries was weak. Under the totality of the circumstances,
keeping in mind the goal of protecting all involved interests, including those of the public, the
neighbors, defendant, the horse, and the dogs, I would conclude that ordering the dogs killed was
an unprincipled and excessive outcome. Even if the trial court’s conclusion that the dogs attacked
the horse is upheld upon highly deferential review, I would nevertheless conclude that the trial
court abused its discretion by ordering the dogs killed instead of confined to defendant’s premises.

        As the majority eloquently explains, what happened to the horse is undeniably tragic and
horrifying, and its owners obviously suffered a grievous and incompensable loss. However, under
the circumstances, killing the dogs would not bring the horse back, protect the public or any other
animals, reasonably likely ensure that the horse’s attacker has actually been disposed of, or
otherwise accomplish anything more than compounding one appalling tragedy with another. I
would reverse the conviction in this matter, or, failing that, I would reverse the trial court’s order


                                                  -6-
to have the dogs killed and remand for entry of an order instead confining the dogs to defendant’s
premises. If nothing else, this Court should vacate the trial court’s order to have the dogs killed
because the trial court per se abused its discretion by failing to recognize that it had the discretion
to order the dogs confined to defendant’s premises, and it should remand for the trial court to
expressly consider which of the two possible sanctions authorized by MCL 287.286a(2) is the most
appropriate under the circumstances.

                                                               /s/ Amy Ronayne Krause




                                                 -7-